Digitally signed by
                                                                         Reporter of Decisions
                       Illinois Official Reports                         Reason: I attest to the
                                                                         accuracy and integrity
                                                                         of this document
                                Appellate Court                          Date: 2017.06.28
                                                                         10:28:50 -05'00'




                  People v. James, 2017 IL App (4th) 160256



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           THOMAS R. JAMES, Defendant-Appellant.



District & No.    Fourth District
                  Docket No. 4-16-0256



Filed             May 3, 2017



Decision Under    Appeal from the Circuit Court of Vermilion County, No. 02-CF-141;
Review            the Hon. Craig H. DeArmond, Judge, presiding.



Judgment          Affirmed.


Counsel on        Thomas R. James, of Pinckneyville, appellant pro se.
Appeal
                  Randall J. Brinegar, State’s Attorney, of Danville (Patrick Delfino,
                  David J. Robinson, and John M. Zimmerman, of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE KNECHT delivered the judgment of the court, with
                  opinion.
                  Justices Steigmann and Pope concurred in the judgment and opinion.
                                                OPINION

¶1         Defendant, Thomas R. James, appeals from the trial court’s dismissal of his petition for
       issuance of a certificate of good conduct under section 5-5.5-30 of the Unified Code of
       Corrections (Unified Code) (730 ILCS 5/5-5.5-30 (West Supp. 2015)). We affirm.

¶2                                           I. BACKGROUND
¶3         In September 2002, a jury found defendant guilty of aggravated robbery (720 ILCS
       5/18-2(a)(1) (West 2002)), a Class X felony. In December 2002, the trial court sentenced
       defendant to 32 years’ imprisonment.
¶4         In January 2016, defendant filed a pro se petition for the issuance of a certificate of good
       conduct under section 5-5.5-30 of the Unified Code (730 ILCS 5/5-5.5-30 (West Supp. 2015)).
       Defendant requested the trial court conduct a rehabilitation hearing, find him to be
       rehabilitated, issue a certificate of good conduct, and serve the Director of the Illinois
       Department of Corrections (DOC) with a copy of the certificate.
¶5         In February 2016, the trial court dismissed defendant’s petition. In a docket entry, the court
       noted: “There is no legal basis for such a pleading.” Defendant filed a timely motion to
       reconsider.
¶6         In March 2016, the trial court denied defendant’s motion to reconsider. In a docket entry,
       the court noted:
               “The [p]etitioner misinterprets the [c]ourt’s previous [dismissal]. There is a statutory
               basis for a [c]ertificate of [g]ood [c]onduct found in [section 5-5.5-25 of the Unified
               Code (730 ILCS 5/5-5.5-25 (West 2014))], however, the [p]etitioner has provided no
               legal basis for the issuance thereof.”
       Defendant appealed, and the office of the State Appellate Defender (OSAD) was appointed to
       represent defendant.
¶7         In April 2016, OSAD filed a motion for leave to withdraw as appellate counsel, asserting
       defendant’s appeal did not fall within the scope of its representation. That same month, this
       court granted OSAD’s motion.

¶8                                            II. ANALYSIS
¶9          Defendant, proceeding pro se, argues the trial court’s dismissal of his petition for the
       issuance of a certificate of good conduct under section 5-5.5-30 of the Unified Code (730 ILCS
       5/5-5.5-30 (West Supp. 2015)) violates (1) due process, (2) the plain-error doctrine, and (3)
       Illinois Supreme Court Rules 18 and 19 (eff. Sept. 1, 2006). The State contends the court’s
       dismissal was proper as the relief requested is wholly inapplicable to defendant.
¶ 10        Whether the relief requested is applicable to defendant presents an issue of statutory
       construction, which we review de novo. In re Commitment of Fields, 2014 IL 115542, ¶ 32, 10
N.E.3d 832. Our primary objective in construing a statute is to ascertain and give effect to the
       intent of the legislature. Id. The most reliable indicator of legislative intent is the language of
       the statute. Id. Where the language is clear and unambiguous, we must apply the statute as
       written, without resorting to other aids of statutory construction. Id.



                                                    -2-
¶ 11       Section 5-5.5-25 of the Unified Code (730 ILCS 5/5-5.5-25 (West 2014)) grants
       individuals convicted of certain offenses the opportunity to apply for a “certificate of good
       conduct” to assist with obtaining gainful employment, and section 5-5.5-30 of the Unified
       Code (730 ILCS 5/5-5.5-30 (West Supp. 2015)) provides the process for the issuance thereof.
       Specifically, subsection 5-5.5-25(a) of the Unified Code (730 ILCS 5/5-5.5-25(a) (West
       2014)) provides:
               “A certificate of good conduct may be granted as provided in this [s]ection to relieve an
               eligible offender of any employment bar. The certificate may be limited to one or more
               disabilities or bars or may relieve the individual of all disabilities and bars.
                   Notwithstanding any other provision of law, a certificate of good conduct does not
               relieve an offender of any employment-related disability imposed by law by reason of
               his or her conviction of a crime that would prevent his or her employment by the
               [DOC] or the Department of Juvenile Justice, or any other law enforcement agency in
               the State.”
       See also 730 ILCS 5/5-5.5-5 (West Supp. 2015) (defining “[e]ligible offender”). Subsection
       5-5.5-25(c) of the Unified Code (730 ILCS 5/5-5.5-25(c) (West 2014)) further provides:
               “An employer is not civilly or criminally liable for an act or omission by an employee
               who has been issued a certificate of good conduct, except for a willful or wanton act by
               the employer in hiring the employee who has been issued a certificate of good
               conduct.”
¶ 12       According to the DOC website, defendant is currently imprisoned, with a projected parole
       date of March 8, 2033, and a projected discharge date of March 8, 2036. See
       https://www.idoc.state.il.us/subsections/search/inms_print.asp?idoc=a10447 (last visited Apr.
       18, 2017); see also People v. Peterson, 372 Ill. App. 3d 1010, 1019, 868 N.E.2d 329, 336
       (2007) (appellate court may take judicial notice of DOC records). At this time, defendant does
       not face the hurdles of obtaining gainful employment with a criminal record and, therefore, is
       not entitled to a certificate of good conduct. Because the relief requested is inapplicable to
       defendant under the circumstances presented, the trial court properly dismissed defendant’s
       petition.

¶ 13                                     III. CONCLUSION
¶ 14       We affirm the trial court’s judgment. As part of our judgment, we grant the State its
       statutory assessment of $50 against defendant as costs of this appeal. 55 ILCS 5/4-2002(a)
       (West 2014).

¶ 15      Affirmed.




                                                   -3-